HERGET, Judge
(concurring).
In suit # 6080 entitled Safer v. Gilbert and Continental Casualty Company, being in accord with the results reached in the decision of the majority of this Court, I assigned written reasons concurring therein.
In this case, for the reasons this day assigned in the concurring opinion in the case of Safer et al. v. Gilbert et ah, La. App., 161 So.2d 430, I respectfully concur in the judgment rendered by the majority of this Court affirming the decision of the Trial Court.